Case 1:17-cv-00490-MSM-PAS Document 62-5 Filed 02/14/20 Page 1 of 6 PageID #: 361




                Exhibit E
Case 1:17-cv-00490-MSM-PAS Document 62-5 Filed 02/14/20 Page 2 of 6 PageID #: 362


   From:            Chloe Davis
   To:              Justin J. Sullivan; Christine Stowell; Jeff Latham; Lauren Hill
   Cc:              Colleen Cole; Anthony Sinapi
   Subject:         RE: Melise v. RIDOC (1:17-cv-00490-MSM-PAS)
   Date:            Thursday, February 06, 2020 12:09:00 PM
   Attachments:     image001.png
   Importance:      High


   Justin,

   Thank you for producing these records. However, I have several issues that need to be resolved
   promptly.

      1. Response # 11: The bottom bunk order lists are not dated. Can you please provide responses
         that identify exactly which list goes with each email using Bates numbers?
      2. Response #2:
            a. Doc #s 29-31 do not indicate either the type of log or the facility; normally when these
                are produced, the cover page is included to indicate what the record is. Please resend
                the responsive documents with the cover pages.
                            i. These records only cover the 3-11pm shift on 11/10/16; but we need the
                             11pm-7am shift on 11/11/16 because that is when Mr. Melise fell from the
                             top bunk. Please provide the requested documents.
            b. Doc# 40 has no record of Mr. Melise leaving the facility; there is one redaction at
                12:45, if that is Melise, then it should not be redacted. Please either provide the
                document without redactions or explain that the redactions are not related to Mr.
                Melise and provide an explanation of whether any documents exist that evidence Mr.
                Melise leaving the DOC’s facilities.
             c. There are no daily blotter records for the intake facility provided, which were
                requested. Please provide these records.
            d. The incident report provided in initial disclosures states that a code white was called,
                so there should be an Emergency Code Report or Code Response Form associated with
                this incident, which has never been provided. Please either provide that document or
                explain why it does not exist.
      2. Response #9:
            a. We strenuously object to each instance where the “Inmates to be discussed” section is
                redacted in full. As discussed with Judge McElroy, the only information that should be
                redacted is personal identifying information, i.e. names and inmate numbers. The
                discussion of medical issues should not be redacted, particularly where there are any
                discussions of legitimate security issues, medical orders and/or bottom bunk issues.
                We insist that the redactions in these documents be removed.

   Pursuant to our discussion on Jan. 29th, you represented that you would provide me with an
   explanation of the investigation conducted to identify the officers involved in responding to Mr.
   Melise’s incident, transporting him to the hospital, and whether any of them took a video of Mr.
Case 1:17-cv-00490-MSM-PAS Document 62-5 Filed 02/14/20 Page 3 of 6 PageID #: 363


   Melise. I think it would be most proper if this explanation is provided in the form of an affidavit from
   an employee of the DOC.

   Please produce the above described outstanding documents and explanations by February 13,
   2020. If we do not receive the documents requested by the close of business on the 13th, we will
   file a motion to hold the DOC in contempt with our Reply that is due on February 14th.

   Chloe A. Davis | Associate
   SINAPI LAW ASSOCIATES, LTD.
   2374 Post Road, Suite 201
   Warwick, RI 02886
   Phone: (401) 739-9690
   FAX: (401) 739-9040
   Email: cad@sinapilaw.com

   ===========================================================================
   This reply email message is confidential and/or privileged. It is to be used by the intended recipient
   only. Use of the information contained in this email by anyone other than the intended recipient is
   strictly prohibited. If you are not the named recipient, or have otherwise received this
   communication in error, please immediately delete it from your inbox, notify the sender, and do not
   disclose its contents to any other person, use its content for any purpose, or store or copy it in any
   medium. Thank you for your cooperation.
   ===============================================================


   From: Justin J. Sullivan <JJSullivan@riag.ri.gov>
   Sent: Wednesday, February 05, 2020 8:23 PM
   To: Chloe Davis <cad@sinapilaw.com>; Christine Stowell <cstowell@tatelawri.com>; Jeff Latham
   <jlatham@tatelawri.com>; Lauren Hill <LHill@riag.ri.gov>
   Cc: Colleen Cole <CCole@riag.ri.gov>
   Subject: Melise v. RIDOC (1:17-cv-00490-MSM-PAS)



   Counsel:

   In accordance with the January 30, 2020 Consent Text Order in the above-referenced civil
   action, attached please find the State’s Supplemental Responses to Plaintiff’s Discovery
   Requests. Please feel free to contact me should you have any questions concerning the
   attached documents.

   Thank you.


                          Justin J. Sullivan
                          Special Assistant Attorney General
                          The State of Rhode Island | Office of the Attorney General
                          150 South Main Street Providence, RI - 02903
Case 1:17-cv-00490-MSM-PAS Document 62-5 Filed 02/14/20 Page 4 of 6 PageID #: 364




                                Office: +1 401 274 4400 | Ext: 2007
                                jjsullivan@riag.ri.gov | www.riag.ri.gov

    Confidentiality Notice: The information contained in this message and any attachments is intended only for the use of the
    individual or entity to which it is addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL, and exempt from
    disclosure under applicable law. If you have received this message in error, you are prohibited from copying, distributing, or using
    the information. Please contact the sender immediately by return e-mail and delete the original message from your system.
Case 1:17-cv-00490-MSM-PAS Document 62-5 Filed 02/14/20 Page 5 of 6 PageID #: 365
Case 1:17-cv-00490-MSM-PAS Document 62-5 Filed 02/14/20 Page 6 of 6 PageID #: 366
